Citation Nr: 1633616	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-38 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for arthritis of the right hand.  

3.  Entitlement to service connection for a skin disorder (claimed as sores on extremities), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 12, 1966 to January 12, 1970 (first period), and from January 13, 1970 to February 27, 1974 (second period).  The Board observes that while the Veteran was discharged from his first period of service under honorable conditions, he was discharged from his second period of service under other than honorable conditions, which was confirmed in a VA Administrative Decision dated in February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matters have since been transferred to the RO in Montgomery, Alabama.  

In his VA Form 9, the Veteran expressed his desire for a Travel Board hearing. However, in a November 2015 submission, the Veteran indicated his desire to withdraw his hearing request. Accordingly, the Board considers the Veteran's request for a Travel Board hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015).  

The issue of the Veteran's character of discharge pertaining to his second period of service has been raised by the record in the Veteran's December 2012 notice of disagreement and November 2014 VA Form 9, but it has not been adjudicated or otherwise addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, arthritis of the right hand, and a skin disorder.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As an initial matter, the Board notes that requested development is limited to the Veteran's first period of service, as the character of the Veteran's discharge from his second period of service is a bar to payment of benefits for claims pertaining to his second period of service.  See 38 C.F.R. § 3.12.  

	Acquired Psychiatric Disorder, to include PTSD and Depression

The Veteran maintains that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As set forth in his December 2012 notice of disagreement and November 2014 VA Form 9, as well as in statements dated in June 2010 and October 2010, the Veteran contends that he has PTSD and/or depression due to an assault that occurred outside of a club while stationed in Korea during his second period of service.  In the alternative, the Veteran contends that he has PTSD and/or depression due to his job while in service, to include his participation in an Air Force-sanctioned task force to further equal treatment to service men and women of color.  The Board observes that a June 1972 post-trial clemency report notes the Veteran's participation in the Air Force's Human Relations Council while stationed at the Kwang Ju Air Force Base during his second period of service.  With respect to his claimed depression disability, the Veteran maintains that it may be due to spending approximately one month in the hospital for treatment of hepatitis.  The Board observes that according to the Veteran's service treatment records, the Veteran was hospitalized for hepatitis from January to February 1968.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board observes that private treatment records, such as a November 2104 treatment record from the Family Medicine Center, indicate diagnoses of PTSD and depression.  Given the Veteran's contention that his depression may be related to hospitalization for hepatitis during his first period of service, in addition to his contention that his PTSD and/or depression may be associated with his job during service, a VA examination is warranted to determine the nature and etiology of any identified acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Additionally, a review of the record demonstrates that pertinent records might be missing from the Veteran's claims file.  While the December 2011 rating decision provided that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA), the Veteran's claims file does not currently contain records from SSA pertaining to the award of benefits, such as any administrative decisions.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

	Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder, specifically, sores on his arms and legs, which he maintains is due to exposure to Agent Orange during service in Korea and/or the Republic of Vietnam.  A review of the Veteran's personnel records shows that he was stationed at the Osan Air Base in Korea during his first period of service.  The Board notes that while the Veteran initially denied having served in the Republic of Vietnam, he has since reported that he visited the Republic of Vietnam on temporary duty.  

Under VA regulations, certain enumerated diseases associated with exposure to herbicide agents, such as Agent Orange, may be subject to presumptive service connection.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations also provide that a veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Board notes that where presumptive service connection associated with herbicide exposure does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

VA has established a procedure for verifying reported herbicide exposure in areas outside of the Republic of Vietnam, including the Korean DMZ.  See generally VBA Manual M21-1, IV.ii.1.H.4.a-b.  Where, as here, there is claimed exposure to herbicides in Korea during the qualifying time period, but no indication that the Veteran served in one of the military units identified by the Department of Defense as having operated in the Korean DMZ during such period, the AOJ should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.4.b.  Thus, on remand, the AOJ should attempt to verify exposure to herbicides in Korea during the Veteran's first period of service.  

In his December 2009 claim, the Veteran denied having served in the Republic of Vietnam.  However, according to a July 2015 report of general information, the Veteran stated that he visited the Republic of Vietnam while on temporary duty in October or November 1968, but he did not have evidence of such visitation and/or duty because certain records were destroyed in a fire associated with Hurricane Camille.  The Board notes that any length of time in the Republic of Vietnam during the designated period, including visitation, may be sufficient to qualify for the presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, although the Veteran's personnel records do not indicate service in the Republic of Vietnam, on remand, the AOJ should attempt to verify temporary duty in and/or visitation to the Republic of Vietnam in October or November 1968.  

As noted above, the AOJ must also attempt to obtain any outstanding SSA records on remand.  

	Arthritis of the Right Hand

Given that there may be outstanding SSA records, the Board finds that it is appropriate to defer adjudication of the issue of entitlement to service connection for arthritis of the right hand until the requested development has taken place.  

The Board notes that VA treatment records were last associated with the Veteran's claims file in May 2015.  On remand, the AOJ should attempt to obtain, and associate with the Veteran's claims file, any outstanding treatment records from VA or private facilities that may be pertinent to his claims.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.169(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records dated from May 2015 to the present date.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	Request from the appropriate facility, verification of the Veteran's alleged herbicide exposure in Korea during his first period of service, which included duty at the Osan Air Base, forwarding any detailed descriptions of his alleged exposure as determined through a review of his service personnel records.  

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the Veteran must be notified of this fact.  All verification efforts must be documented and associated with the Veteran's claims file.  

4.	Request from the appropriate facility, verification of the Veteran's visitation to and/or temporary duty in the Republic of Vietnam in October or November 1968.  

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the Veteran must be notified of this fact.  All verification efforts must be documented and associated with the Veteran's claims file.  

5.	After completing the development requested in numbers (1) and (2), afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

(a)  The examiner should identify, with specificity, all diagnoses pertaining to the Veteran's claimed acquired psychiatric disorder.  

If no current diagnoses are identified, the examiner should address private treatment records noting diagnoses of PTSD and depression.  

(b)  For each condition that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's first period of active military service.  

In rendering such opinion, the examiner should consider and address the Veteran's contention that his claimed PTSD and/or depression disability is due to his job during active service, as well as his contention that his claimed depression disability is due to his hospitalization for hepatitis during his first period of service.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested above, and any other development it deems necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

